         2:18-cv-02101-CSB-EIL # 31        Page 1 of 25                                          E-FILED
                                                                   Friday, 05 October, 2018 03:33:12 PM
                                                                            Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

 ANDREW MINIK, JOEL VALDEZ, and
 BLAIR NELSON,

                        Plaintiffs,
                                                        Case No. 2:18-cv-02101-CSB-EIL
 v.
                                                        JURY TRIAL DEMANDED
 BOARD OF TRUSTEES OF THE
 UNIVERSITY OF ILLINOIS, et. al.,

 Defendants.


 TARIQ KHAN,

                        Counterclaimant,

 v.                                                     JURY TRIAL DEMANDED

 ANDREW MINIK, JOEL VALDEZ and
 BLAIR NELSON,

                        Counter-Defendants.


       COUNTER-DEFENDANTS ANDREW MINIK, JOEL VALDEZ, AND BLAIR
       NELSON’S ANSWER TO DEFENDANT TARIK KHAN’S COUNTERCLAIMS

         NOW COME the Counter-Defendants ANDREW MINIK, JOEL VALDEZ, and BLAIR

NELSON, through their attorney, Whitman H. Brisky of Mauck & Baker, LLC, and under

Federal Rules of Civil Procedure 8, 12 and 13, and under all other applicable Rules, answer as

follows to Tariq Khan’s counterclaims:

                                              Parties

         1.     Counter-Claimant TARIQ KHAN (“Khan”) is a graduate student in good standing

      at the University of Illinois Urbana-Champaign. He is of mixed racial and ethnic descent
    2:18-cv-02101-CSB-EIL # 31         Page 2 of 25



including Pakistani heritage. He is of mixed religious background including Mormon and

Islam. He is a member of the UIUC Graduate Employees Organization.

   ANSWER: Counter-Defendants admit that Khan is a graduate student at the

   University of Illinois Urbana-Champaign and that he is a member of the UIUC

   Graduate     Employees     Organization.     Counter-Defendants      have    insufficient

   information to admit or deny the remaining allegations in paragraph 1 and demand

   strict proof thereof.

   2.      Counter-Defendant ANDREW MINIK (“Minik”) is a student at the University of

Illinois Urbana-Champaign. Upon information and belief, he is a student in good standing.

Upon information and belief, Minik is a member of Turning Points USA.

   ANSWER: Minik admits that at the time of the filing of the Complaint, he was a

   student at the University. Minik admits that he is a member of Turning Point USA.

   Minik further states that he is not currently an active student at the University.

   3.      Counter-Defendant JOEL VALDEZ (“Valdez”) is an undergraduate student at the

University of Illinois Urbana-Champaign. Upon information and belief, Valdez is not in good

standing and is under disciplinary sanction. Upon information and belief, Valdez is a member

of Turning Points USA and has communicated and associated with the hate group: Proud

Boys.

   ANSWER: Valdez admits that prior to the filing of the Complaint, he was an

   undergraduate student at the University and that he was not in good standing as a

   result of the University’s unlawful disciplinary actions against him. Valdez further

   admits that he is a member of Turning Point USA. Valdez further states that he is

   not currently an active student at the University. Valdez admits that he was

   interviewed by Gavin McInnes who is alleged to be a founder of Proud Boys, neither

   admits nor denies that McInnes was a founder of Proud Boys because he lacks


                                          -2-
    2:18-cv-02101-CSB-EIL # 31          Page 3 of 25



   sufficient knowledge to do so, denies any connection or association with Proud Boys,

   denies communication with Proud Boys, and denies the remaining allegations of

   paragraph 3.

   4.      Counter-Defendant BLAIR NELSON (“Nelson”) is an undergraduate student at

the University of Illinois Urbana-Champaign. Upon information and belief, he is a student in

good standing. Upon information and belief, Nelson is a member of Turning Points USA and

has communicated and associated with the hate group: Proud Boys.

   ANSWER: Nelson admits that he is an undergraduate student in good standing at

   the University of Illinois Urbana-Champaign and that he is a member of Turning

   Point USA. Nelson admits that he was interviewed by Gavin McInnes who is alleged

   to be a founder of Proud Boys, neither admits nor denies that McInnes was a

   founder of Proud Boys because he lacks sufficient knowledge to do so, denies any

   connection or association with Proud Boys, denies communication with Proud Boys,

   and denies the remaining allegations of paragraph 4.

                                          Definitions

   5.      Speech is protected by the First Amendment. But any speech that is a mechanism

or instrumentality in the commission of a separate unlawful act is outside the protections of

the First Amendment.

   ANSWER: This paragraph sets forth legal conclusions and questions of law to

   which no response is required.

   6.      Harassment may occur when electronic communication is used to threaten injury

to the person or property of the person to whom an electronic communication is directed or to

any of his or her family or household members.

   ANSWER: This paragraph sets forth legal conclusions and questions of law to

   which no response is required.


                                           -3-
    2:18-cv-02101-CSB-EIL # 31          Page 4 of 25



   7.       “Proud Boys” is designated a Hate Group by the Southern Poverty Law Center. It

was founded in 2016 by Gavin McInnes. Gavin McInness hosts an online show “Get Off My

Lawn” which traffics in a number of racist and/hateful and/or false and/or pro-violence

theories.

   ANSWER: Counter-Defendants admit that McInnes hosts an online show “Get Off

   My Lawn,” and that the Southern Poverty Law Center labels Proud Boys a “hate

   group.” Counter-Defendants neither admit nor deny that McInnes founded Proud

   Boys because they lack sufficient knowledge and deny the remaining allegations of

   paragraph 7. Counter-Defendants further answer that Proud Boys is not, in fact, a

   hate group and that the Southern Poverty Law Center is a discredited left-wing

   organization which labels legitimate organizations “hate groups” simply because of

   their stance on political issues in order to silence and intimate them. The SPLC has

   recently settled a lawsuit for millions of dollars for defamation based upon their

   label, and other suits are currently pending.

   8.       Turning Points USA is a group founded in 2012 to organize students to promote

the principles of freedom, free markets and limited government. It has a troubling history of

boosting its numbers with racists and Nazi sympathizers.

   ANSWER: Counter-Defendants admit the first sentence in paragraph 8 but deny

   the remaining allegations of paragraph 8 and , in particular, any “troubling

   history” and further state that they, and Turning Point USA, have condemned

   racists, Nazis, or any other persons espousing similar views.

            Facts Surrounding the Racist and Hate Backgrounds of Counter-Defendants

   9.       Upon information and belief at all relevant times, Minik, Valdez and Nelson

received financial and other support from Turning Points USA, a group committed to

promoting hate on college campuses.


                                           -4-
    2:18-cv-02101-CSB-EIL # 31         Page 5 of 25



   ANSWER: Counter-Defendants deny the allegations of paragraph 9. Furthering

   answering, Counter-Defendants state that Turning Point USA finances the chapter

   at the University, not the Counter-Defendants personally. Counter-Defendants

   categorically deny that Turning Point USA “is committed to promoting hate”; it is

   instead committed to promoting the principles of free markets and limited

   government.

   10.    In spring of 2017, Minik attempted to enter the Independent Media Center in

Urbana for the purpose of disrupting an African American reading club and also for the

purpose of harassing African Americans. Upon information and belief, Minik was blocked

from entering by the Director of the Independent Media Center.

    ANSWER: Counter-Defendants deny the allegations of paragraph 10. Minik

   further answers that he attended the meeting believing it was a meeting of a student

   group which restricted attendance to individuals of a certain race. He was not

   disruptive while he was present. Upon being informed that the group was not a

   student group, he left.

   11.    In spring of 2017, Minik heckled and harassed African Americans at the

Independent Media Center in Urbana who were holding a reading group.

   ANSWER: Minik denies the allegations of paragraph 11 and restates and realleges

   the answer to paragraph 10.

   12.    On November 15, 2017, Nelson and Valdez appeared as guests on “Get Off My

Lawn,” which is Proud Boys’ Founder Gavin McInness’ internet show. Nelson and Valdez

published hateful and defamatory and threatening information about Khan on McInness’

show.




                                          -5-
    2:18-cv-02101-CSB-EIL # 31         Page 6 of 25



   ANSWER: Nelson and Valdez admit that they appeared as guests on McInness’

   show but deny that they published hateful and defamatory information about Khan,

   neither admit nor deny, for lack of knowledge, that McInnes founded Proud Boys,

   and deny the remaining allegations of paragraph 12.

                         Facts Surrounding the November 16, 2017 Rally

   13.     On November 16, 2017, Valdez heckled and threatened Khan at an Anti-Trump

Rally on campus where Khan was a speaker.

   ANSWER: Counter-Defendants admit Khan was the speaker at an “anti-Trump”

   rally on November 16, 2017 at which Valdez was present and that Counter-

   Defendants and Khan engaged in some mutual back and forth during the incident

   but deny that Counter-Defendants made any threats. Counter-Defendants deny the

   remaining allegations of paragraph 13 and state that Khan was the aggressor who

   approached and assaulted Nelson and Valdez, for which he was later charged.

   14.     On November 16, 2017, Nelson filmed Khan at an Anti-Trump Rally on campus

where Khan was a speaker.

   ANSWER: Counter-Defendants admit the allegations of paragraph 14.

   15.     On November 16, 2017, Khan tried to lighten the mood by saying to his hecklers

words to the effect of “someone is tearing down your flyers, why don’t you call in the Coast

Guard.” Khan’s reference to the Coast Guard was intended to be humorous given that Illinois

is a landlocked non-coastal state.

   ANSWER: Counter-Defendants deny the allegations of paragraph 15.

   16.     On November 16 2017, Valdez interrupted Khan and threatened him and his

children saying, “Don’t you have anything better to do? Don’t you have kids?”




                                          -6-
    2:18-cv-02101-CSB-EIL # 31          Page 7 of 25



   ANSWER: Counter-Defendants admit that Valdez, in response to Khan yelling

   “F@#k Donald Trump, F@#k you guys . . . I’m going to go there down one of your

   flyers right now at him” at him, stated, from the fringe of the crowd, “No one is

   scared of you 50 year old man. Don’t you have kids to look after?” Counter-

   Defendants deny the remaining allegations of paragraph 16 and state that when

   asked what threat was made, Khan could not give an answer.

   17.     On November 16, 2017, Khan felt threatened by reference to his children and

repeatedly said in an emotional and loud voice “don’t threaten my kids” and “you wanna

threaten my kids” and words to that effect to Valdez and other hecklers.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny how

   Khan felt but admit that Khan made the statements alleged. Furthering answering,

   Counter-Defendants state that they did not make any threats and that no reasonable

   person would think that their statements were actual threats.

   18.     On November 16, 2017, Khan grabbed Valdez’s phone that was filming him and

the phone fell to the ground.

   ANSWER: Counter-Defendants admit that Khan grabbed Valdez’s phone but deny

   that it simply “fell to the ground.” Rather, Khan dashed it against the pavement and

   fled the scene before the police could show up.

   19.     On November 16 2017, Khan walked away from Valdez after the phone fell and

after repeatedly saying “don’t threaten my kids” and words to that effect.

   ANSWER: Counter-Defendants restate and reallege their answers to paragraphs 17

   and 18, and further state that the time elapsed between Khan leaving the place he




                                            -7-
    2:18-cv-02101-CSB-EIL # 31         Page 8 of 25



   was speaking to assault Valdez and Nelson until he walked away from them was

   approximately three minutes.

   20.     Following the November 16, 2017 rally, Valdez, Nelson and Minik all published

and disseminated information about Khan, including but not limited to videos, photos, and

text about Khan and about the rally.

   ANSWER: Counter-Defendants admit that they published truthful information

   about the altercation and information about Khan to prove that he is a faculty

   member of the University. No personal information such as addresses or phone

   numbers were published.

   21.     Following the November 16, 2017 rally, Valdez, Minik and Nelson published and

disseminated information about Khan to hate groups and to known racists.

   ANSWER: Counter-Defendants deny the allegations of paragraph 21 except to the

   extent that materials published were available to any person over the internet.

   22.     Following the November 16, 2017 rally, Valdez and/or Minik and/or Nelson

edited the video footage of Khan.

   ANSWER: Counter-Defendants deny that they edited the video. The video was

   submitted to Campus Reform which then added their logo and overlaid the footage

   with a second camera filing the same incident. The footage itself is unedited.

   23.     Following November 16, 2017, Minik, Nelson and Valdez published defamatory

and hateful and threatening allegations against Khan on multiple internet sites known by

Minik, Nelson and Valdez to be supported by racists and hate group supporters.

   ANSWER: Counter-Defendants deny the allegations of paragraph 23. Counter-

   Defendants truthfully reported the altercation to Campus Reform. After Campus




                                          -8-
    2:18-cv-02101-CSB-EIL # 31          Page 9 of 25



   Reform published the video, Counter-Defendants did not control, or necessarily

   know, which other sites may have republished the material. Counter-Defendants

   also state that Khan’s characterization site or groups as racist or hate groups is

   suspect because he relies on the Southern Poverty Law Center to determine which

   groups are hate groups and which are not.

   24.       Following November 16, 2017, Minik and/or Valdez and/or Nelson published

Khan’s Facebook page and his University email address on the internet and at sites known to

be supported by racists and hate group supporters.

   ANSWER: Counter-Defendants admit that they published a link to the University’s

   History department public website to prove that Khan is an instructor at the

   University but deny the remaining allegations of paragraph 24.

         Facts Surrounding the University’s Discipline of Counter-Claimant Tariq Khan

   25.       Following November 16, 2017, the University of Illinois put Khan on conduct

probation.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   26.       Following November 16, 2017, Khan attended and completed an anger

management program and learned and grew through his attendance at the anger management

program.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.




                                           -9-
   2:18-cv-02101-CSB-EIL # 31           Page 10 of 25



   27.      Following November 16, 2017, Khan communicated with Assistant Dean Rony

Die several times regarding the University of Illinois Student Code and disciplinary

measures.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   28.      On November 28, 2017, Die sent Khan a Charge Notice stating in part: “The

Office for Student Conflict Resolution has received information in which it is alleged that on

November 16, 2017, you were involved in an incident which may violate the Student Code a

the University of Illinois at Urbana-Champaign. It is alleged that you approached another

student, chest bumped them and engaged in a verbal altercation. During this verbal

altercation, you threatened to physically harm this student and you forcibly removed his

phone from his hand. You refused to return the phone and then you spiked the phone on the

ground causing damage to the screen. Such conduct, if proven, would fall within the

jurisdiction of the student discipline system and would constitute a violation of our

community standards.”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   29.      On December 12, 2017 the University of Illinois issued a No Contact Directive to

Khan, Minik, Valdez and Nelson. Khan received a No Contact Directive similar to the ones

received by Valdez and Nelson and Minik attached as Exhibit E to the Complaint.

   ANSWER: Counter-Defendants admit that they received No Contact Directives.

   Counter-Defendants have insufficient knowledge to admit or deny the remainder of

   paragraph 29 and demand strict proof thereof.




                                           -10-
    2:18-cv-02101-CSB-EIL # 31          Page 11 of 25



   30.     Following the University’s issuance of its December 12, 2017 No Contact

Directives, Khan followed the spirit and letter of the No Contact Directive conscientiously

and carefully and without fail and he continues to follow the spirit and letter of the No

Contact Directive conscientiously and carefully and without fail through this day.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   31.     On January 18, 2018, the University, through Die, disciplined Khan.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

         Facts Surrounding the Ongoing Threats and Harassment of Khan and His Family

   32.     Following November 16, 2017, Khan received multiple threats on line which

threats were participated in by Nelson and/or Minik and/or Valdez.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny what

   threats Khan has received but deny that they, or any of them, “participated” in any

   threats.

   33.     Following November 16, 2017, Minik published a threat to @Tariq Khan that

included the words “Get him out of here. . . .Beat the shit out of him . . . I’ll pay the legal

fees.”

   ANSWER: Minik admits that he commented on a meme of President Trump

   created by a third party, making reference to comments the then candidate Trump

   made at a campaign rally but denies that it was a threat. Minik further states that

   he was blocked by Khan on Facebook so that the comment he made would not, in

   the ordinary course, have come to the attention or be read by Khan. Minik further




                                           -11-
   2:18-cv-02101-CSB-EIL # 31           Page 12 of 25



   answers that the University’s Bias Assessment and Response Team (BART) and

   Dean Die acknowledged the comment was a joke.

   34.     Following November 16, 2017, Minik published defamatory and hateful and

threatening allegations against Khan.

   ANSWER: Counter-Defendants deny the allegations of paragraph 34.

   35.     Following November 16, 2017, Minik’s and Nelson’s and Valdez’s electronic

communications about Khan caused unknown racist and hateful persons to threaten and

harass Khan.

   ANSWER: Counter-Defendants deny the allegations of paragraph 35 and deny any

   communication with hate groups, racists, or the like, and state that they are not

   responsible for use others may make of a truthful and newsworthy report about the

   altercation or for any other legitimate journalistic activities.

   36.     Following November 16, 2017, Valdez and Minik and Nelson all shared hateful

and racist and defamatory electronic communications about Khan on the internet and caused

threats of injury to Khan and his family.

   ANSWER: Counter-Defendants deny the allegations of paragraph 36.

   37.     On or about November 17, 2017, Khan received a threat from an unknown person

named Keith Joseph Greff stating: “u wanna make the battle between ideologies a physical

thing and attach people for their thoughts and views thats fine but make sure you deal with

the consequences you scumbag. im 3 hours from you maybe ill come to campus this weekend

and we can duke it out with fists and learn the hard way that u cant just muscle people into

thinking a certain way. Stay frosty mother fucker.”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.


                                            -12-
    2:18-cv-02101-CSB-EIL # 31           Page 13 of 25




   38.     On or about November 17, 2017, Khan received a death threat from an unknown

person named Chuck Neely stating: “Expelled? No. We need to deal with this as white men

in a white nation. This garbage dares to assault us? We physically remove him from the plane

of existence. He has zero right to exist in our nation, he is made to leave one way or another.”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   39.     On November 18, 2017, Khan received a threatening email from an unknown

person at email address rich128128@gmail.com with subject “Shameful” and text “You

know what im talking about.”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   40.     On November 18, 2017, Khan received a threatening email from an unknown

person at email address leary_4@usa.com with subject “Ewwwww tuff guy” and text “U

have got to be the biggest pussy I have ever seen. I hope u don’t have kids cause u will be

beaten severely one day and no kid should see his dad like that not even u. Alla u snack bar

ya fuckin idiot.”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   41.     On November 18, 2017, Khan received a threatening email from an unknown

person at email address mjgluck@comcast.net with subject “Handsomely Done” and text

“Saw you made the news today. Your parents must be proud.”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.


                                            -13-
   2:18-cv-02101-CSB-EIL # 31           Page 14 of 25




   42.        On November 19, 2017, Khan received a threatening email from an unknown

person at someweheronaddison@gmail.com with subject “Little Tariq” and text “Aww. . .

.poor baby got arrested because he broke the law. Fun to watch a guy who bitches about

capitalism wander around taking pictures with an Apple phone. Fun to watch a guy who

bitches about capitalism go to school for free at a university founded to promote agrarian

capitalism (Because agriculture on all those other communist nations have worked out so

well.” How’s Venezuela working out pal? Enjoy your expulsion. You’re a coward and a

hypocrite.”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   43.        On November 20, 2017, Khan received a threatening email from an unknown

person at arglebargle23@gmail.com with subject “Tariq Khan threatens kids.” And text

“Why are you threatening my kids? Are your employers aware of your behavior? I think

they will be soon enough. Good luck with your hate!”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   44.        On November 20, 2017, Khan received a threatening email from an unknown

person at email address goodgoy666@outlook.com with Subject “Important!” and text “Hi

There! Just wanted to let you know I just watched the hilarious video of you making a fool of

yourself by whining about President Trump and then assaulting students like a little bitch

(it’s all over the internet and social media). Watching you scream non-stop like a little girl

was truly a sight to see. Your wife must be super embarrassed of you and has probably

already started an affair with a real man behind your back. And you just embarrassed your


                                           -14-
       2:18-cv-02101-CSB-EIL # 31         Page 15 of 25



   kids and made them ashamed of you for the rest of their lives ;) Your “legacy” is now a

   video of you screaming and throwing a tantrum while assaulting a student, stealing his

   phone, and then destroying it.    You are the laughing stock of the university and now

   everyone knows what a completely mentally unstable pussy you are. Enjoy finishing your

   Phd in shame and teaching class while everyone laughs in your face and behind your back ☺

   Krama’s a bitch isn’t it? Love, Muhammad”

      ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

demand strict proof thereof.

      45.     On November 20, 2017, Khan received a threatening email from an unknown

   person at email address samuelyates87@gmail.com with Subject “Hahah” and text “Yo just a

   quick one to say you’re a massive fucking pussy and you should kill yourself you sad cunt."

      ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

      demand strict proof thereof.

      46.     On November 20, 2017, Khan received a threatening email from an unknown

   person at email address 1mattehew765@gmail.com with Subject “Video” and text “Saw the

   video. Understand why you are against free speech. So easily triggered. What an

   embarrassment to academia you are. Matt Kremer.”

      ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

      demand strict proof thereof.

      47.     On November 20, 2017, Khan received an email from an unknown person at

   email address Desoto.joseph@gmail.com with Subject “Little man” and text “You are

   screwed man. You bees a tuff guy on da video. Grow up. Seek guidance from your Imam and

   good luck with your career at McDonalds.”




                                             -15-
    2:18-cv-02101-CSB-EIL # 31           Page 16 of 25



   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   48.     On November 20, 2017, Khan received a threatening email from an unknown

person at email address glynch9999@gmail.com with Subject “Watch yourself, boy” and

text “You make a lot of threats . . .”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   49.     On November 21, 2017, Khan received a threatening email from an unknown

person at email address leeatrell@yahoo.com with Subject “Finals” and text “I was

wondering when finals will be? You know when you finally lose you job because you are a

whacked out slwcuck . . . have a good one, idiot”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   50.     On November 21, 2017, Khan received a threatening email from an unknown

person at email address mzmadmike@gmail.com with Subject “Pity . . .” and text “That they

didn’t beat the living shit out of you. And after all that bleating and trantrumming . . . Trump

is still president. And the only concentration camps in US history were run by liberals.”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   51.     On November 21, 2017, Valdez’s friend made an on-line threat to “beat his

[Khan’s] ass for you bro.” and Valdez replied threateningly to Khan with a heart icon and the

words “Do it ASAP.” This threat was publicly posted where many other persons affiliated

with white supremacists and hate groups such as the Proud Boys could see it and further

foment hate against Khan.


                                            -16-
   2:18-cv-02101-CSB-EIL # 31            Page 17 of 25



   ANSWER: Counter-Defendants admit that a friend of Valdez who does not reside

   near the University posted the quoted comment on Valdez’s webpage, and that

   Valdez responded as indicated but deny that a heart icon was used or that the post

   was public and further deny the remaining allegations of paragraph 51. Further

   answering, because it was on Valdez’s personal Facebook page, it would not

   ordinarily be seen by Khan.

   52.     On November 21, 2017, Josue Santana shared Charlie Kirk’s Turning Point USA

video of Khan at the November 16, 2017 Rally and Josue Santana told Valdez “I’ll beat his

ass for you bro” with an angry with fists up emoji.

   ANSWER: Valdez admits that Josue Santana, then a high school student in

   Chicago, posted the comment but denies that an angry fists up emoji was used.

   53.     On November 23, 2017, Khan received a threatening email from an unknown

person at email address davidtimms61@gmail.com with Subject “Attack” and text “Hey

Tariq, take a swing at my kid, you little pussy.”

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   54.     Following November 21, 2017, Khan reported the beat his ass ASAP threat to

Die.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny and

   demand strict proof thereof.

   55.     Following the December 12, 2017 issuance of the No Contact Directive, Nelson

filmed Khan at multiple events, multiple times at multiple places.




                                            -17-
    2:18-cv-02101-CSB-EIL # 31          Page 18 of 25



    ANSWER: Nelson admits filming at public events, as he has a right to do, and

    denies the remaining allegations of paragraph 55.

    56.     Following the University’s issuance of its December 12, 2017 No Contact

Directives, Minik, Nelson and Valdez continued to threaten and harass and intimidate Khan

and his family in violation of the No Contact Directive.

    ANSWER: Counter-Defendants deny threatening, harassing, or intimidating Khan

    at any time and deny all allegations of paragraph 56.

    57.     All of the threats Khan received caused him to feel fear and severe emotional

distress.

    ANSWER: Counter-Defendants deny that they made threats to Khan, and in any

    case, have insufficient knowledge concerning Khan’s feelings to answer the

    remaining allegations of paragraph 57.

       Facts Surrounding the Harassment of Khan’s Wife at the Independent Media Center

    58.     On December 13, 2017, in violation of the No Contact Directive, Minik harassed

and threatened Khan’s wife. Khan was not present. Khan’s wife is associated with multiple

community organizations including the Channing Murray Foundation.

    ANSWER: Minik denies that he harassed or threatened Khan’s wife, denies that he

    even saw Khan’s wife on December 13, 2017, and denies he violated the No Contact

    Directive on such date. Counter-Defendants have insufficient knowledge to admit or

    deny the remaining allegation of paragraph 58.

    59.     On December 13, 2017, Khan’s wife was aware of the threats aimed at her

husband including the November 16, 2017 threat published by Minik to @TariqKhan that

included the words “Get him out of here…beat the shit out of him…I’ll pay the legal fees.”




                                           -18-
   2:18-cv-02101-CSB-EIL # 31          Page 19 of 25



   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny what

   Khan’s wife was aware of and deny the remaining allegation of paragraph 59.

   Minik further restates and realleges his response to paragraph 33.

   60.     On December 13, 2017, Khan’s wife was aware of the No Contact Directive.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny the

   allegation of paragraph 60.

   61.     On December 13, 2017, Khan’s wife was peacefully attending an activity at the

Independent Media Center in Urbana related to her work on prisoners’ rights issues.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny the

   allegations of paragraph 61.

   62.     On December 13, 2017, Khan’s wife felt threatened and afraid when Minik and

Valdez and two other men showed up at the Independent Media Center and interrupted her

work on prisoners’ rights issues.

   ANSWER: Counter-Defendants have insufficient knowledge to admit or deny how

   Khan’s wife felt. Counter-Defendants deny that they threatened her or interrupted

   her work or that Minik even saw Khan’s wife or was present in the same area of the

   building as Khan’s wife. Further answering, Minik arrived at the building to attend

   a workshop and did not know Khan’s wife was there and at no point interacted with

   her. Valdez states that he only arrived after the police were called and that the

   police acknowledged that neither Counter-Defendant disrupted the meeting Khan’s

   wife was attending.

   63.     On December 13, 2017, the Building Manager, Brian Dolinar, asked Minik and

Valdez and two other men to leave the premises of the Independent Media Center.




                                          -19-
       2:18-cv-02101-CSB-EIL # 31          Page 20 of 25



       ANSWER: Minik and Valdez admit that they peaceably left after they were told to

       leave the public building.

   64. On December 13, 2017, Khan reported the harassment of his wife to Die.

       ANSWER: Counter-Defendants deny any harassment but have insufficient

       knowledge to admit or deny the remaining allegations of paragraph 64.

Facts Surrounding Nelson’s and Valdez’s Following and Filming of Khan in Violation of the NO
                                     Contact Directive

       65.    On February 23, 2018, and repeatedly before and after, Nelson filmed and

   followed Khan in violation of the No Contact Directive and with intent to cause distress.

       ANSWER: Counter-Defendants restate and reallege their response to paragraph 55

       as their response to paragraph 65 and deny the remaining allegations of paragraph

       65.

       66.    On February 28, 2018, and repeatedly before and after, Nelson filmed and

   followed Khan in violation of the No Contact Directive and with intent to cause distress.

   Valdez was present for part of the harassment by Nelson on February 28, 2018, in violation

   of the No Contact Directive and with intent to cause distress.

       ANSWER: Counter-Defendants restate and reallege their response to paragraph 55

       as their response to paragraph 66 and deny the remaining allegations of paragraph

       66. Further answering, Valdez states that February 28, 2018 was a union strike and

       that he was not present there.

       67.    Between approximately February 28 and March 2, 2018, Valdez filmed and

   followed Khan in violation of the No Contact Directive and with intent to cause distress




                                               -20-
   2:18-cv-02101-CSB-EIL # 31           Page 21 of 25



   ANSWER: Counter-Defendants restate and reallege their response to paragraph 55

   as their response to paragraph 67 and deny the remaining allegations of paragraph

   67.

   68.     Nelson’s filming of Khan at multiple times, multiple places and multiple events

involved close contact, intrusive and threatening actions and caused Khan severe distress.

   ANSWER: Counter-Defendants deny the allegations of paragraph 68.

               COUNTERCLAIM I (Intentional Infliction of Emotional Distress)

                           (Khan Against Minik, Valdez and Nelson)

69. Counterclaimant incorporates all of the allegations in Paragraphs 1-68 above.

   ANSWER: Counter-Defendants restate and reallege their responses to paragraphs

   1-68 as their response to paragraph 69.

   70.     Minik, Valdez and Nelson caused Khan’s photo and name and racial and religious

background to be published on the internet to persons known to Minik, Valdez and Nelson to

be racist and to be members or supporters of hate groups.

   ANSWER: The Counter-Defendants, as campus journalists, truthfully reported the

   altercation to Campus Reform, which then published the video. Counter-Defendants

   deny the remaining allegations of paragraph 70.

   71.     Minik’s, Valdez’s and Nelson’s threats and actions against Khan were extreme

and outrageous and were intended to cause Khan severe emotional distress and did cause

Khan severe emotional distress.

   ANSWER: Counter-Defendants deny the allegations of paragraph 71.




                                           -21-
   2:18-cv-02101-CSB-EIL # 31            Page 22 of 25



   72.     As a direct result of Mink’s, Valdez’s and Nelson’s extreme and outrageous

threats and actions, Khan suffered severe emotional distress, including but not limited to fear,

anxiety, sleeplessness, concern for his family’s safety and all manner of severe emotional

distress which is continuing and ongoing.

   ANSWER: Counter-Defendants deny the allegations of paragraph 72.

    COUNTERCLAIM II (Hate Crime for Harassment and Assault and Intimidation)
                         (Khan Against Minik, Valdez and Nelson)

   73.     Counterclaimant incorporates all of the allegations in Paragraphs 1-68 above.

   ANSWER: Counter-Defendants restate and reallege their responses to paragraphs

   1-68 as their response to paragraph 73.

   74.     Minik, Valdez and Nelson caused Khan’s photo and name and racial and religious

background to be published on the internet to persons known to Minik, Valdez and Nelson to

be racist and to be members or supporters of hate groups.

   ANSWER: The Counter-Defendants, as campus journalists, truthfully reported the

   altercation to Campus Reform, which then published the video. Counter-Defendants

   deny the remaining allegations of paragraph 74.

   75.     Minik and Valdez and Nelson were at all relevant times acting in whole or in part

by reason of Khan’s actual or perceived race and/or actual or perceived religion and/or actual

or perceived ancestry and/or actual or perceived national origin.

   ANSWER: Counter-Defendants deny the allegations of paragraph 75.

   76.     Valdez and Nelson and Minik threated Khan with imminent danger and Khan

believed himself to be in imminent danger.

   ANSWER: Counter-Defendants deny the allegations of paragraph 76.




                                             -22-
        2:18-cv-02101-CSB-EIL # 31          Page 23 of 25



        77.     Valdez and Nelson and Minik harassed Khan through electronic communication

    of threatening injury to Khan and his family.

        ANSWER: Counter-Defendants deny the allegations of paragraph 77.

        78.     Valdez and Nelson and Minik violated the University’s No-Contact Directives for

    the purpose of threatening Khan.

        ANSWER: Counter-Defendants deny the allegations of paragraph 78.

        79.     Valdez and Nelson and Minik harassed and intimidated Khan by repeatedly

    filming him for the purpose of using the films to cause Khan and his family to be exposed to

    hatred and contempt and ridicule.

        ANSWER: Counter-Defendants restate and reallege their response to paragraph 55

        as their response to paragraph 79 and deny the remaining allegations of paragraph

        79.

        80.     Valdez and Nelson and Minik intended to cause harm to Khan.

        ANSWER: Counter-Defendants deny the allegations of paragraph 80.

        81.     Valdez and Nelson and Minik caused Khan and his family to suffer distress and to

    be exposed to contempt and hatred and ridicule.

        ANSWER: Counter-Defendants deny the allegations of paragraph 81.

        82.     As a result of Valdez’s and Nelson’s and Minik’s harassment and assault and

    intimidation Khan has suffered and will continue to suffer fear, anxiety, emotional distress,

    academic injury and loss of enjoyment of academic life.

        ANSWER: Counter-Defendants deny the allegations of paragraph 82.

        WHEREFORE, Counter-Defendants pray for judgment on the counterclaims with

their costs of suit.




                                                -23-
       2:18-cv-02101-CSB-EIL # 31   Page 24 of 25



Date: October 5, 2018               Respectfully submitted,

                                    /s/ Whitman H. Brisky
                                    Whitman H. Brisky (#0297151)
                                    Mauck & Baker, LLC
                                    1 North LaSalle Street, Suite 600
                                    Chicago, IL 60602
                                    Phone: (312) 726-1243 (Main)
                                    Fax:     (866) 619-8661
                                    wbrisky@mauckbaker.com

                                    Attorney for Plaintiffs/Counter-Defendants




                                      -24-
      2:18-cv-02101-CSB-EIL # 31   Page 25 of 25



                            CERTIFICATE OF SERVICE

     I hereby certify that on October 5, 2018, I electronically filed COUNTER-
DEFENDANTS ANDREW MINIK, JOEL VALDEZ, AND BLAIR NELSON’S ANSWER
TO DEFENDANT TARIK KHAN’S COUNTERCLAIMS with the Clerk of Court using the
CM/ECF system and served upon counsel of record:

     Charles R. Schmadeke           Email: cschmadeke@hinshawlaw.com

     Ellyn J. Bullock               Email: Ellyn@solbergbullock.com



                                    /s/ Whitman H. Brisky
                                    Whitman H. Brisky (#0297151)
                                    Mauck & Baker, LLC
                                    1 North LaSalle Street, Suite 600
                                    Chicago, IL 60602
                                    Phone: (312) 726-1243 (Main)
                                    Fax: (866) 619-8661
                                    wbrisky@mauckbaker.com




                                     -25-
